PER CURIAM.
Judgment modified, by reducing the recovery to $1,836.74, and $238.28 costs,_ making in all a judgment for $2,075.02; and judgment further modified by providing that out of any amount realized by the receiver from the collection of the accounts of the firm or sale of its property shall be applied first to the payment of his fees, to be fixed by the court, and to the costs of this action, and that next such proceeds shall be applied to the payment of plaintiff’s claim, and that any balance remaining shall be paid over to the defendant or his attorney; and, as so modified, the judgment is affirmed, without costs of this appeal to either party.